Citation Nr: 0200571
Decision Date: 01/15/02	Archive Date: 03/15/02

DOCKET NO. 99-20 302                  DATE JAN 15, 2002

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's
death.

2. Entitlement to Dependents' Educational Assistance pursuant to 38
U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to March 1946.
He died in October 1998, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in New Orleans,
Louisiana. That rating decision denied the appellant's claim for
service connection for the veteran's cause of death and for
Dependents' Educational Assistance pursuant to 38 U.S.C.A. Chapter
35.

In January 2001, the Board remanded the case for additional
development; the case is now again before the Board.

FINDINGS OF FACT

1. The RO has notified the appellant of the evidence needed to
support her claim and obtained any relevant evidence designated by
the appellant to assist her in substantiating her claim.

2. The veteran died in October 1998, at the age of 82, due to
aspiration pneumonia; organic brain syndrome was listed on the
death certificate as another significant condition contributing to
death but not resulting in the underlying cause.

3. At the time of the veteran's death, service connection was in
effect for residuals of shell fragment wounds to the left thigh,
left knee, left leg, left hand, right thigh, abdomen, scrotum, and
penis; a combined rating of 80 percent was in effect.

- 2 -

4. A service-connected disorder did not cause or materially
contribute to cause the veteran's death; the veteran did not have
organic brain syndrome as a result of injuries suffered in service
in 1945.

5. The veteran did not die of a service-connected disability, or
have a total disability permanent in nature resulting from a
service-connected disability, or die while a disability so
evaluated was in existence.

CONCLUSIONS OF LAW

1. Organic brain syndrome was not incurred in or aggravated by
service. 38 U.S.C.A. 1101, 1110 (West 1991); 38 C.F.R. 3.303
(2001).

2. The cause of the veteran's death is not related to service or to
a service-connected disorder. 38 U.S.C.A. 1110, 1310 (West 1991);
38 C.F.R. 3.303, 3.312 (2001).

3. The basic eligibility requirements for entitlement to
Dependents' Educational Assistance allowance under Chapter 35,
Title 38, United States Code are not met. 38 U.S.C.A. 3500 and 3501
(West 1991); 38 C.F.R. 3.807 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary 

- 3 -

to substantiate a claim for VA benefits. This law also eliminates
the concept of a well-grounded claim and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober,
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which
had held that VA cannot assist in the development of a claim that
is not well grounded. This change in the law is applicable to all
claims filed on or after the date of enactment of the VCAA, or
filed before the date of enactment and not yet final as of that
date. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas
v. Derwinski, 1 Vet. App. 308 (1991). Implementing regulations were
promulgated on August 29, 2001. See 66 Fed. Reg. 45620 (Aug. 29,
2001) (to be codified as amended at 38 C.F.R. 3.102, 3.156(a),
3.159 and 3.326(a).

In accordance with the revised statute, VA has a duty to notify the
appellant of the evidence needed to substantiate her claim. VA also
has a duty to assist the appellant in obtaining such evidence,
including obtaining private records, if a reasonable possibility
exists that such assistance would aid in substantiating the claim.
In this case, the appellant's application for benefits appears to
be complete. The case was previously remanded in accordance with
the VCAA. In June 2001, the RO sent the appellant a letter spelling
out the new law along with the VA's duties, the evidence already
obtained, and the evidence required to substantiate her claim.
Additional evidence was obtained pursuant to the VCAA and the
remand. The appellant has not reported any other evidence that
might be relevant to her claim.

Cause of Death

The appellant, the surviving spouse of the veteran, contends that
service connection is warranted for the cause of the veteran's
death. Specifically, she alleges that the

- 4 -

veteran's inservice injuries incurred during combat in March 1945
caused his organic brain disease, which contributed substantially
to cause the veteran's death.

The veteran's death certificate shows that he died in October 1998,
at the age of 82. The immediate cause of death was listed as
aspiration pneumonia. Organic brain syndrome was also listed as a
significant condition contributing to death but not resulting in
the underlying cause of death.

To establish service connection for the cause of the veteran's
death, the evidence must show that a disability incurred in or
aggravated by active service either caused or contributed
substantially or materially to cause death. For a service-connected
disability to be the cause of death, it must singularly or with
some other condition be the immediate or underlying cause, or be
etiologically related. For a service-connected disability to
constitute a contributing cause, it is not sufficient to show that
it casually shared in producing death, but rather, it must be shown
that there was a causal connection. 38 U.S.C.A. 1310 (West 1991);
38 C.F.R. 3.312 (2001). A contributory cause of death is inherently
one not related to the principal cause. In determining whether a
service-connected disability contributed to death, it must be shown
that it contributed substantially or materially, in that it
combined to cause death; that it aided or lent assistance to the
production of death. It is not sufficient to show that it casually
shared in producing death, but rather it must be shown that there
was a causal connection. 38 C.F.R. 3.312(c) (2001).

Service connection will be established for a disability resulting
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (2001). For a showing of
chronic disease in service, there is required a combination of
manifestations sufficient to identify the disease entity, and
sufficient observation to establish chronicity at the time, as
distinguished from merely isolated findings or a diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,

- 5 -

shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b)
(2001).

The veteran was injured in March 1945 in Germany when the tank on
which he was riding was struck by a "bazooka" shell. The service
medical records show that the veteran suffered fractures of the
left patella and the 2d metacarpal of the left hand. He also
suffered soft tissue wounds of the abdominal wall, penis, scrotum,
both thighs and the dorsum of the left hand. There were multiple
retained small metallic fragments in the left hand and left knee
area.

The service medical records do not indicate any head injury
associated with the March 1945 incident. The veteran was
hospitalized for approximately one year for treatment of his
wounds, and no head pathology was noted during that time. On
physical examination in June 1945, examination of the veteran's
head was noted as normal.

VA examinations conducted in October 1946, October 1948, and
February 1949 did not note any brain injury residuals or any
cognitive impairment. The 1946 and 1948 examination reports noted
an "old cut scar" beginning behind and below the right ear and
extending along the mandible; however, this was not associated with
any particular injury and no diagnosis was made of any disability
associated with a head injury.

During a VA hospitalization in February 1960, the veteran's mental
faculties were noted to be clear. He was well-oriented to time and
place, and his memory for past and recent events was good. Mental
faculties were again clear during VA hospitalization in March and
April 1962.

- 6 -

On private admission following an acute inferior myocardial
infarction in December 1985, the veteran was noted to have probable
dementia with organic brain syndrome, possibly secondary to
multiple small lacunar strokes. During the hospitalization, a
computer tomography (CT) scan of the veteran's brain was normal
excluding the presence of tumor formation or subdural hematoma to
account for the veteran's organic brain state. The CT scan showed
the classical degenerative changes of cerebral atrophy.
Consultation from a neurologist confined that the veteran's
dementia was of the Alzheimer's variety. The discharge diagnoses
included Alzheimer's dementia.

Treatment records dated from 1989 to 1998 from the veteran's
treating physician, W.L.D., M.D. (hereinafter "Dr. D."), have been
obtained. Those records show multiple notations of Alzheimer's
disease during the period from 1989 to 1995. On a November 1995
treatment note, Dr. D. noted that the veteran "had a vomiting spell
today. He has Alzheimer's disease. He's completely bedridden and he
aspirates easily after any episode of vomiting." In June 1996, Dr.
D. noted that the veteran had Alzheimer's disease as well as an
"idiopathic seizure disorder probably related to old head injury
from shrapnel wounds in the war and/or his Alzheimer's disease." In
October 1996, Dr. D. noted "essentially Alzheimer's Disease,
possibly that's related to his military service also." In May 1998,
Dr. D. stated "patient with atherosclerotic cardiovascular disease,
Alzheimer's, type 2 diabetes mellitus, seizures related to
apparently his Alzheimer's and possibly some old concussion injury
he had during WWII."

As noted above, the veteran died in October 1998, at the age of 82.
Dr. D. signed the certificate of death. He listed aspiration
pneumonia as the immediate cause of death, and organic brain
syndrome as another significant condition contributing to death but
not resulting in the underlying cause.

The record also includes a written statement from Dr. D. dated in
October 1998:

- 7 -

[The veteran] suffered 12-13 years of progressive debility from a
deteriorating mental process that was initially felt to be
Alzheimer's disease. It did not follow a typical course of
Alzheimer's, and was finally felt to be organic brain syndrome with
Alzheimer's disease. This debility led to his complete bedridden
state and recurrent bouts of aspiration pneumonia, the last bout of
aspiration pneumonia culminating in his death.

By history, [the veteran] was in a jeep that was struck by an
artillery shell toward the end of WWII an suffered various shrapnel
injuries and a concussion. It has been my suspicion throughout his
treatment that this major concussion, he suffered at that time,
played some part in the mental deterioration. That is why I
diagnosed it as organic brain syndrome rather than true Alzheimer's
disease, although I think Alzheimer's component was certainly
present.

This severe debilitated state was responsible for the recurrent
aspiration pneumonias that culminated in his death.

Pursuant to the Board's remand, a VA physician reviewed the
complete medical file, including the veteran's service medical
records. That physician's opinion, dated in August 2001, was that: 

- 8 -

Since no autopsy was performed and the medical records show no
brain biopsy, the objective histologic diagnosis of the type of
dementia is not documented.

The military medical records do not show any cranial or head injury
or treatment for brain disorder.

The available medical records suggest that dementia, organic brain
syndrome or Alzheimer's disease were not manifested until more than
three decades after military service.

Consequently, my opinion is that the veteran's organic brain
disease was unlikely caused by or aggravated by the veteran's
inservice injuries sustained in combat during March 1945.

At the time of the veteran's death, service connection was in
effect for residuals of shell fragment wounds to the left thigh,
left knee, left leg, left hand, right thigh, abdomen, scrotum, and
penis; a combined rating of 80 percent was in effect. There is no
medical evidence that a service connected disability contributed to
cause his death.

Memory and/or brain function symptoms were first noted in the
1980's, nearly four decades after separation from service. As the
VA physician noted, the extensive service medical records do not
document any head/brain injury associated with the March 1945
incident. The neurology consultation, based on review of CT scan,
in 1985, determined that the proper diagnosis was Alzheimer's
disease. Moreover, since the "massive concussion" referred to by
Dr. D., and which apparently provides the basis for his conclusions
regarding the nature of the

- 9 -

veteran's brain pathology, is not confirmed by the objective
record, the Board finds his assertion of a link between the
veteran's inservice injuries and his brain pathology less
persuasive than that of the VA physician who had the benefit of
review of the complete medical record, including the service
medical records themselves.

In view of the foregoing, the Board finds that the preponderance of
the evidence demonstrates that the brain pathology that contributed
to the veteran's death, whether characterized as Alzheimer's
disease or organic brain syndrome, was not incurred in or
aggravated by service, and that the claim for service connection
for the cause of the veteran's death must be denied. 38 U.S.C.A. 
1110, 1310 (West 1991); 38 C.F.R. 3.303, 3.312 (2001).

Entitlement to Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 35,
Title 38, United States Code may be paid to a child or surviving
spouse of a veteran who meets certain basic eligibility
requirements. Basic eligibility exists if the veteran: (1) was
discharged from service under conditions other than dishonorable or
died in service; and (2) has a permanent total service-connected
disability; or (3) a permanent total service-connected disability
was in existence at the date of the veteran's death; or (4) died as
a result of a service-connected disability; or (if a serviceperson)
(5) is on active duty as a member of the Armed Forces and now is,
and, for a period of more than 90 days, has been listed by the
Secretary concerned as missing in action, captured in line of duty
by a hostile force, or forcibly detained or interned in line of
duty by a foreign Government or power. 38 U.S.C.A. 3500 and 3501
(West 1991); 38 C.F.R. 3.807 (2001).

As noted above, the veteran died many years after service of
nonservice-connected disabilities. Since service connection has not
been established for the cause of the

- 10 -

veteran's death, it follows that the appellant is not entitled to
the Dependents' Educational Assistance on this basis. At the time
of the veteran's death in October 1998, his combined disability
rating was 80 percent. Therefore, he was not in receipt of a total
and permanent disability evaluation due to service-connected
disability at the time of his death.

Under these circumstances, the appellant does not meet the basic
eligibility requirements for entitlement to Chapter 35 Dependents'
Educational Assistance, and her claim, therefore, must be denied.
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law
and not the evidence is dispositive, the claim should be denied or
the appeal to the BVA terminated because of the absence of legal
merit or the lack of entitlement under the law).

ORDER

Service connection for the cause of the veteran's death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance is
denied.

BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals 


- 11 -



